Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to open default and serve answer granted, without costs; appellant to serve its answer within twenty days from service of a copy of the order entered herein. We are of opinion that the proposed defense of fraud alleged in the appellant’s answer is sufficient. Appellant took title to the property now under foreclosure, not as a willing purchaser, but for the purpose of protecting the moneys theretofore invested in the improvement. Under the facts stated in the moving papers, fraud is a defense to this action. The case should be tried without delay. Young, Rich, Hagarty, Seeger and Seudder, JJ., concur.